                    Case 21-10457-LSS                   Doc 153   Filed 04/05/21     Page 1 of 10




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

    In re:                                                          Chapter 11

    MOBITV, INC., et al.,1                                          Case No. 21-10457 (LSS)

                                             Debtors.               Jointly Administered



                                                     AFFIDAVIT OF SERVICE

       I, James Nguyen-Phan, depose and say that I am employed by Stretto, the claims and
noticing agent for the Debtors in the above-captioned cases.

        On April 5, 2021, at my direction and under my supervision, employees of Stretto caused
the following documents to be served via overnight mail on the service list attached hereto as
Exhibit A, via facsimile on the service list attached hereto as Exhibit B, and via electronic mail
on the service list attached hereto as Exhibit C:

     •     Notice of Filing of Amended Key Employee Incentive Plan (Docket No. 143)

     •     Declaration of Bill Routt in Support of Debtors’ Motion for an Order (I) Approving
           Key Employee Incentive Plan for Senior Leadership Employees and (II) Approving
           Key Employee Retention Plan for Non-Insider Employees (Docket No. 144)

     •     Supplemental Declaration of Dewey Imhoff in Support of Debtors’ Motion for an
           Order (I) Approving Key Employee Incentive Plan for Senior Leadership Employees
           and (II) Approving Key Employee Retention Plan for Non-Insider Employees
           (Docket No. 145)

     •     Declaration of Christopher R. Lewand in Support of Debtors’ Motion for an Order
           (I) Approving Key Employee Incentive Plan for Senior Leadership Employees and
           (II) Approving Key Employee Retention Plan for Non-Insider Employees
           (Docket No. 146)

     •     Debtors’ Motion for Entry of Order Authorizing Debtors to File Under Seal Notice
           of Filing of Amended Key Employee Incentive Plan and Declarations in Support
           Thereof (Docket No. 147)



                                      [SPACE LEFT INTENTIONALLY BLANK]

__________________________________________________
1
     The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
Powell Street, 9th Floor, Emeryville, CA 94608.
Case 21-10457-LSS   Doc 153   Filed 04/05/21   Page 2 of 10
Case 21-10457-LSS   Doc 153   Filed 04/05/21   Page 3 of 10




                    Exhibit A
                                                Case 21-10457-LSS            Doc 153       Filed 04/05/21     Page 4 of 10

                                                                                 Exhibit A
                                                                            Served Via Overnight Mail

                   Name                                Attention                            Address 1                        Address 2               City      State       Zip
 A&E Television Networks LLC           Attn: Nicole Muzzio                    111 8th Avenue                                                   New York        NY      10011
 ABC Cable Networks Group              Attn: Robert Skinnon                   PO Box 732550                                                    Dallas          TX      75373-2550
 Amino Technologies (US) LLC           Attn: Jonny McKee                      20823 Stevens Creek Blvd Ste 400                                 Cupertino       CA      95014
 ATEME INC.                            Attn: A Phienboupha & R Fitzgerald     750 W. Hampden Avenue Suite 290                                  Englewood       CO      80110
 BEAR Cloud Technologies Inc           Attn: Donald James Jr.                 1160 Battery Street East Suite 110                               San Francisco   CA      94111
 BEAR Cloud Technologies Inc.          Attn: Don James                        PO BOX 37                            Finance                     Bakersfield     CA      93302
 Comcast Cable Communications LLC                                             PO Box 37601                                                     Philadelphia    PA      19101-0601
 Cybage Software Private Limited       Attn: Sai Balaji Varma                 Survey no: 13A/1+2+3/1               Vadgaon Sheri               Pune            MH      411014
 Digital Realty Trust Telx Atlanta 2   Attn: Jeff Goode                       PO Box 419729                                                    Boston          MA      02241-9729
 Discovery Communications Inc.         Attn: Ryan Hammonds                    PO Box 79971                                                     Baltimore       MD      21279
 Elemental Technologies LLC            Attn: Charles Brau                     1320 SW Broadway Suite 400                                       Portland        OR      97201
 EPB Fiber Optics                      Attn: Katie Espeseth                   10 West M L King Blvd.                                           Chattanooga     TN      37402
 Fox News Network LLC                  Attn: Indira Kunhegyesi                1211 Ave of the Americas 2nd Floor                               New York        NY      10036
 GlobeCast America Inc                 Attn: Kathryn Chittenden               10525 West Washington Blvd.                                      Culver City     CA      90232
 GuidePoint Security LLC               Attn: Bryan Orme                       PO Box 742788                                                    Atlanta         GA      30374-2788
 Internal Revenue Service              Centralized Insolvency Operation       PO Box 7346                                                      Philadelphia    PA      19101-7346
 Kovarus Inc.                          Attn: Michelle Gomez                   PO Box 396039                                                    San Francisco   CA      94139-6039
 KPMG LLP                              Attn: Sarah North                      PO Box 120922                        Dept. 0922                  Dallas          TX      75312-0922
 Kwan Intellectual Property Law        Attn: Audrey Kwan                      2000 Hearst Ave. Ste 305                                         Berkeley        CA      94709
 Level 3 Communications LLC                                                   PO Box 910182                                                    Denver          CO      80291-0182
 Loma Alta Holdings Inc.               Attn: Mark McGourty                    2000 Crow Canyon Place Suite 250                                 San Ramon       CA      94583
 MTV Networks                          Matthew Borkowsky                      70619 Networks Place                                             Chicago         IL      60673-1706
 NTT Global Data Americas RagingWire   Attn: Isabel Ebner                     PO Box 348060                                                    Sacramento      CA      95834
 NTT Global Data Centers Americas      c/o Buchalter a Professional Corp      55 Second Street 17th Floor          Attn: Valerie Bantner Peo   San Francisco   CA      94105-3493
 Office of US Attorney District DE     c/o U.S. Attorney’s Office             1313 N. Market Street                Hercules Building           Wilmington      DE      19801
 Office of US Trustee District of DE   Benjamin A. Hackman                    844 King Street Suite 2207           Lockbox 35                  Wilmington      DE      19801
 Oracle America Inc.                                                          500 Oracle Parkway                                               Redwood City    CA      94065
 Persistent Systems Inc.               Attn: Ninad Sarwate                    2055 Laurel Wood Rd Suite 210                                    Santa Clara     CA      95054
 Rackspace                             Attn: Jeff Conrad                      PO Box 730759                                                    Dallas          TX      75373-0759
 Rovi Guides Inc.                      Attn: Karen Bullock                    PO Box 202624                                                    Dallas          TX      75320-2624
 RPX Corporation                       Attn: Anne Abramowitz                  Four Embarcadero Center Suite 4000                               San Francisco   CA      94105
                                                                                                                   Andrew Calamari
 Securities & Exchange Commission      New York Regional Office               200 Vesey Street Suite 400           Regional Director           New York        NY      10281-1022
 Securities & Exchange Commission      Secretary of the Treasury              100 F Street NE                                                  Washington      DC      20549
 Silicon Valley Bank                   Attn: Jayne Tang                       3003 Tasman Drive                                                Santa Clara     CA      95054
 State of Arizona                      Arizona Department of Revenue          PO Box 29085                                                     Phoenix         AZ      85038
 State of California                   Franchise Tax Board                    PO Box 942857                                                    Sacramento      CA      94257-0531
                                                                                                                   CA Dept of Tax &
 State of California                   State Board of Equalization            PO Box 942879                        Fee Administration          Sacramento      CA      94279-6001
 State of Colorado                     Colorado Department of Revenue         1375 Sherman St.                     Taxation Division           Denver          CO      80203
 State of Connecticut                  Departmnet of Revenue Services         450 Columbus Blvd. Ste 1                                         Hartford        CT      06103
 State of Connecticut                  Office of The Attorney General         55 Elm St                                                        Hartford        CT      06106
 State of Georgia                      Georgia Department of Revenue          PO Box 740321                                                    Atlanta         GA      30374-0321
 State of Georgia                      Office of The Attorney General         40 Capitol Sq Sw                                                 Atlanta         GA      30334
 State of Louisiana                    Dept of Revenue                        617 North Third St                                               Baton Rouge     LA      70802

In re: MobiTV, Inc., et al.
Case No. 21-10457 (LSS)                                                                                                                                                Page 1 of 2
                                      Case 21-10457-LSS             Doc 153       Filed 04/05/21       Page 5 of 10

                                                                        Exhibit A
                                                                   Served Via Overnight Mail

                 Name                         Attention                        Address 1                           Address 2               City        State  Zip
 State of Massachusetts       Massachusetts Department of Revenue 100 Cambridge Street                                                Boston           MA 02114
 State of Massachusetts       Office of The Attorney General      1 Ashburton Place 20Th Floor                                        Boston           MS 02108
                                                                                                           Gvnr Hugh Gallen State
 State of New Hampshire       Department of Revenue Admin.           109 Pleasant Street                   Office Park                Concord          NH   03301
 State of New Jersey          New Jersey Division of Taxation        PO Box 281                            Revenue Processing Center Trenton           NJ   08695-0281
 State of New York            Dept. of Taxation And Finance          PO Box 5300                           Bankruptcy Section         Albany           NY   12205-0300
 State of Oregon              Oregon Dept of Revenue                 955 Center St NE                                                 Salem            OR   97301-2555
 State of Texas               Texas Comptroller of Pub. Accounts     PO Box 13528                          Capitol Station            Austin           TX   78711-3528
 State of Utah                Office of The AG Sean D. Reyes         State Capitol Room 236                                           Salt Lake City   UT   84114
 State of Utah                Office of The Attorney General         350 North State St Ste 230            Utah State Capitol Complex Salt Lake City   UT   84114
 Telia Carrier U.S. Inc.      Attn: Michelle Pritchett               4966 Paysphere Circle                 Lock Box #4966             Chicago          IL   60674
 Tringapps Inc                Attn: Karthik Kumaraswamy              551 5th Ave. Suite 630                                           New York         NY   10176
                                                                                                           1201 West Peachtree
 TVN Ventures LLC             c/o Alston & Bird                      One Atlantic Center                   St Ste 4900                Atlanta          GA   30309
 ValueLabs Inc.               Attn Ramchandran Manjeri               3235 Satellite Blvd Bldg400 Ste 300                              Duluth           GA   30096




In re: MobiTV, Inc., et al.
Case No. 21-10457 (LSS)                                                                                                                                     Page 2 of 2
Case 21-10457-LSS   Doc 153   Filed 04/05/21   Page 6 of 10




                    Exhibit B
                                                 Case 21-10457-LSS           Doc 153         Filed 04/05/21      Page 7 of 10

                                                                                     Exhibit B
                                                                              Served Via Facsimile

                                   Name                                     Attention 1                                  Attention 2                  Email
               Ateme                                      c/o Ropers Majeski PC                           Attn: Steven G. Polard                  213-312-2001
               Internal Revenue Service                   Centralized Insolvency Operation                                                        267-941-1015
               NTT Global Data Centers Americas, Inc.
               fka RagingWire Data Centers                c/o Buchalter, a Professional Corporation       Attn: Valerie Bantner Peo               415-227-0770
               Office of the United States Attorney for
               the District of Delaware                   c/o U.S. Attorney’s Office                                                              302-573-6220
               Office of the United States Trustee for
               the District of Delaware                   Benjamin A. Hackman                                                                     302-573-6497
               Oracle America, Inc.                       c/o Buchalter, a Professional Corporation       Attn: Shawn M. Christianson             415-227-0770
               Silicon Valley Bank                        c/o Morrison & Foerster LLP                     Attn: Alexander G. Rheaume              617-830-0142
               Silicon Valley Bank                        c/o Morrison & Foerster LLP                     Attn: Benjamin Butterfield              212-468-7900
               State of Colorado                          Colorado Department of Revenue                  Taxation Division                       303-205-2376
               State of Connecticut                       Office of The Attorney General                                                          860-808-5387
               State of Georgia                           Office of The Attorney General                                                          404-657-8733
               State of Utah                              Office of The Attorney General                                                          801-538-1121
               State of Utah                              Office of The Attorney General, Sean D. Reyes                                           801-538-1121
                                                                                                          Attn: Kenneth E Noble, Kristin C
               Ally Bank                                  c/o McGuire Woods LLP                           Wigness, & Ha Young Chung               212-548-2150
               Ally Bank                                  c/o Richards, Layton & Finger, PA               Attn: John H Knight & David T Queroli   302-651-7701
               Ally Bank                                  c/o Richards, Layton & Finger, PA.                                                      302-651-7701
               Ateme                                      c/o Morris James LLP                            Attn: Carl N. Kunz, III                 302-571-1750
               Comcast Cable Communications
               Management, LLC                            c/o Ballard Spahr LLP                           Attn: Matthew G. Summers                 302-252-4466
               Delaware Office of the Attorney General    Department of Justice                                                                    302-577-6630
               Delaware Secretary of State                Division of Corporations                                                                 302-739-5831
               Delaware State Treasury                                                                                                             302-739-5635
               MPEGLA                                                                                                                              303-331-1879
               Silicon Valley Bank                        c/o Ashby & Geddes, PA                          Attn: Gregory A Taylor & Katharina Earle 302-654-2067
               State of Arizona                           Office of The Attorney General                                                           602-542-4085
               State of California                        Office of The Attorney General                                                           916-323-5341
               State of California                        State Board of Equalization                                                              916-324-2586
               State of Colorado                          Office of The Attorney General                                                           720-508-6030
               State of Kansas                            Kansas Department of Revenue                                                             785-291-3614
               State of Kansas                            Office of The Attorney General                                                           785-296-6296
               State of Louisiana                         Office of The Attorney General                                                           225-326-6797
               State of New Hampshire                     Office of The Attorney General                  Nh Department Of Justice                 603-271-2110
               State of New Jersey                        Office of The Attorney General                                                           609-292-3508
               State of New York                          Office of The Attorney General                                                           866-413-1069
               State of Oregon                            Office of The Attorney General                                                           503-378-4017
               State of Texas                             Office of The Attorney General                                                           512-475-2994
                                                                                                                                                   801-297-3709
               State of Utah                            Utah State Tax Commission                         Utah State Tax Commission                801-297-3802
               T-Mobile USA, Inc. and TVN Ventures, LLC c/o Alston & Bird LLP                             Attn: William S Sugden & Jacob Johnson 404-253-8298
               T-Mobile USA, Inc. and TVN Ventures, LLC c/o Young Conaway Stargatt & Taylor, LLP          Attn: Edmon L Morton & Kenneth J Enos 302-571-1253

In re: MobiTV, Inc., et al.
Case No. 21-10457 (LSS)                                                                                                                                           Page 1 of 1
Case 21-10457-LSS   Doc 153   Filed 04/05/21   Page 8 of 10




                    Exhibit C
                                           Case 21-10457-LSS              Doc 153       Filed 04/05/21      Page 9 of 10

                                                                              Exhibit C
                                                                        Served Via Electronic Mail

                    Name                                            Attention 1                               Attention 2                         Email
ABC Cable Networks Group                           Attn: Robert Skinnon                                                          Robert.T.Skinnon@disney.espn.com
                                                                                                     Attn: Kenneth E Noble,      knoble@mcguirewoods.com
                                                                                                     Kristin C Wigness, &        hchung@mcguirewoods.com
Ally Bank                                          c/o McGuire Woods LLP                             Ha Young Chung              kwigness@mcguirewoods.com
                                                                                                     Attn: John H Knight &       knight@rlf.com
Ally Bank                                          c/o Richards, Layton & Finger, PA                 David T Queroli             queroli@rlf.com
                                                                                                                                 knight@rlf.com
Ally Bank                                          c/o Richards, Layton & Finger, PA.                                            queroli@rlf.com
Amino Technologies (US) LLC                        Attn: Jonny McKee                                                             jonathan.mckee@amino.tv
Ateme                                              c/o Morris James LLP                              Attn: Carl N. Kunz, III     ckunz@morrisjames.com
Ateme                                              c/o Ropers Majeski PC                             Attn: Steven G. Polard      steven.polard@ropers.com
                                                                                                                                 a.phienboupha@ateme.com
ATEME, INC.                                        Attn: Alexis Phienboupha & Ray Fitzgerald                                     r.fitzgerald@ateme.com
BEAR Cloud Technologies Inc                        Attn: Donald James Jr.                                                        finance@bearcloudtech.com
BEAR Cloud Technologies, Inc.                      Attn: Don James                                                               dj@bearcloudtech.com
Comcast Cable Communications Management, LLC       c/o Ballard Spahr LLP                             Attn: Matthew G. Summers    summersm@ballardspahr.com
Cybage Software Private Limited                    Attn: Sai Balaji Varma                                                        saiv@cybage.com
Delaware Office of the Attorney General            Department of Justice                                                         Attorney.General@state.DE.US
Delaware Secretary of State                        Division of Corporations                                                      dosdoc_bankruptcy@state.de.us
Delaware State Treasury                                                                                                          statetreasurer@state.de.us
Digital Realty Trust, LP dba Telx Atlanta 2, LLC   Attn: Jeff Goode                                                              jgoode@digitalrealty.com
Discovery Communications, Inc.                     Attn: Ryan Hammonds                                                           ryan_hammonds@discovery.com
Elemental Technologies LLC                         Attn: Charles Brau                                                            charbrau@elemental.com
EPB Fiber Optics                                   Attn: Katie Espeseth                                                          espesethkg@epb.net
Fox News Network, LLC                              Attn: Indira Kunhegyesi                                                       indira.kunhegyesi@foxnews.com
GlobeCast America, Inc                             Attn: Kathryn Chittenden                                                      kathryn.chittenden@globecastna.com
GuidePoint Security LLC                            Attn: Bryan Orme                                                              bryan.orme@guidepointsecurity.com
Kovarus, Inc.                                      Attn: Michelle Gomez                                                          mgomez@kovarus.com
KPMG, LLP                                          Attn: Sarah North                                                             snorth@kpmg.com
Kwan Intellectual Property Law                     Attn: Audrey Kwan                                                             akwan@kwanip.com
Level 3 Communications, LLC                                                                                                      billing@centurylink.com
Loma Alta Holdings, Inc.                           Attn: Mark McGourty                                                           mmcgourty@kovarus.com
MPEGLA                                                                                                                           licensing-web@mpegla.com
MTV Networks                                       Matthew Borkowsky                                                             Matthew.Borkowsky@viacom.com
NTT Global Data Centers Americas dba                                                                                             iebner@ragingwire.com
RagingWire                                         Attn: Isabel Ebner                                                            legal@ragingwire.com
NTT Global Data Centers Americas, Inc.
fka RagingWire Data Centers                        c/o Buchalter, a Professional Corporation         Attn: Valerie Bantner Peo   vbantnerpeo@buchalter.com
Office of the United States Trustee for the
District of Delaware                               Benjamin A. Hackman                                                           benjamin.a.hackman@usdoj.gov
Official Committee of Unsecured Creditors          c/o Fox Rothschild LLP                            Attn: Gordon E Gouveia      ggouveia@foxrothschild.com

In re: MobiTV, Inc., et al.
Case No. 21-10457 (LSS)                                                                                                                                  Page 1 of 2
                                            Case 21-10457-LSS        Doc 153       Filed 04/05/21   Page 10 of 10

                                                                          Exhibit C
                                                                    Served Via Electronic Mail

                       Name                                        Attention 1                           Attention 2                         Email
Official Committee of Unsecured Creditors        c/o Fox Rothschild LLP                        Attn: Michael A Sweet       msweet@foxrothschild.com
Official Committee of Unsecured Creditors        c/o Fox Rothschild LLP                        Attn: Seth A Niederman      sniederman@foxrothschild.com
Oracle America, Inc.                             c/o Buchalter, a Professional Corporation     Attn: Shawn M. Christianson schristianson@buchalter.com
                                                                                                                           dgrassgreen@pszjlaw.com
                                                                                                                           mlitvak@pszjlaw.com
                                                                                                                           nhong@pszjlaw.com
Pachulski Stang Ziehl & Jones LLP                D. Grassgreen, M. Litvak, N.Hong, J. Rosell                               jrosell@pszjlaw.com
Persistent Systems, Inc.                         Attn: Ninad Sarwate                                                       ninad_sarwate@persistent.com
Rackspace                                        Attn: Jeff Conrad                                                         jconrad@rackspace.com
Rovi Guides, Inc.                                Attn: Karen Bullock                                                       melissa.mefford@xperi.com
                                                                                                                           aabramowitz@rpxcorp.com
RPX Corporation                                  Attn: Anne Abramowitz                                                     legal@rpxcorp.com
Silicon Valley Bank                              Attn: Jayne Tang                                                          jtang@svb.com
                                                                                               Attn: Gregory A Taylor &    gtaylor@ashbygeddes.com
Silicon Valley Bank                              c/o Ashby & Geddes, PA                        Katharina Earle             kearle@ashbygeddes.com
Silicon Valley Bank                              c/o Morrison & Foerster LLP                   Attn: Alexander G. Rheaume arheaume@mofo.com
Silicon Valley Bank                              c/o Morrison & Foerster LLP                   Attn: Benjamin Butterfield  bbutterfield@mofo.com
State of Arizona                                 Office of The Attorney General                                            aginfo@azag.gov
State of Colorado                                Colorado Department of Revenue                Taxation Division           DOR_TaxpayerService@state.co.us
State of Colorado                                Office of The Attorney General                                            cora.request@coag.gov
State of Connecticut                             Office of The Attorney General                                            attorney.general@ct.gov
State of Kansas                                  Kansas Department of Revenue                                              KDOR_tac@ks.gov
State of Kansas                                  Office of The Attorney General                                            derek.schmidt@ag.ks.gov
State of Louisiana                               Office of The Attorney General                                            ConstituentServices@ag.louisiana.gov
State of Massachusetts                           Office of The Attorney General                                            ago@state.ma.us
State of New Hampshire                           Office of The Attorney General                Nh Department Of Justice    attorneygeneral@doj.nh.gov
State of Oregon                                  Oregon Dept of Revenue                                                    DOR_DL_bnktechtm@oregon.gov
State of Oregon                                  Oregon Dept of Revenue                                                    DOR_DL_bnktechtm@oregon.gov
State of Utah                                    Office of The Attorney General                                            uag@utah.gov
State of Utah                                    Office of The Attorney General, Sean D. Reyes                             uag@utah.gov
                                                                                                                           michelle.pritchett@teliacompany.com
Telia Carrier U.S. Inc.                          Attn: Michelle Pritchett                                                  brian.mchugh@teliacompany.com
                                                                                               Attn: William S Sugden &    will.sugden@alston.com
T-Mobile USA, Inc. and TVN Ventures, LLC         c/o Alston & Bird LLP                         Jacob Johnson               jacob.johnson@alston.com
                                                                                                                           bankfilings@ycst.com
                                                                                               Attn: Edmon L Morton &      emorton@ycst.com
T-Mobile USA, Inc. and TVN Ventures, LLC         c/o Young Conaway Stargatt & Taylor, LLP      Kenneth J Enos              kenos@ycst.com
Tringapps Inc                                    Attn: Karthik Kumaraswamy                                                 karthik.kumaraswamy@tringapps.com
                                                                                               Attn: Will Sugden and       will.sugden@alston.com
TVN Ventures, LLC                                c/o Alston & Bird                             Jacob Johnson               Jacob.johnson@alston.com


In re: MobiTV, Inc., et al.
Case No. 21-10457 (LSS)                                                                                                                             Page 2 of 2
